Citation Nr: 1728034	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  07-34 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for sternal pain secondary to degenerative changes of the sternomanubrial joint.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) for disabilities other than psychiatric disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an effective date earlier than May 2, 2016, for the establishment of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2001 to June 2001 and from May 2002 to September 2003, including service in Kuwait/Iraq from March 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before personnel at the RO in June 2009, and before the undersigned Veterans Law Judge (VLJ) in October 2012.  In December 2012, the Board remanded the Veteran's right hip, sternal pain, and TDIU claims for further development.  

The Veteran's right hip TDIU claims low back and earlier effective date claims require further development.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal is requested regarding his claim of entitlement to a rating in excess of 10 percent for sternal pain.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met regarding his claim of entitlement to a rating in excess of 10 percent for sternal pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a February 2017 statement, the Veteran withdrew his appeal seeking a rating in excess of 10 percent for sternal pain.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  The Board thus does not have jurisdiction of this claim and it is dismissed.


ORDER

The appeal seeking a rating in excess of 10 percent for sternal pain is dismissed.




REMAND

The record reflects the Veteran submitted a timely Notice of Disagreement (NOD) in June 2014 regarding multiple claims addressed by a May 2014 rating decision, including the claim of service connection for a low back disability.  Further, the record reflects the Veteran provided testimony on the low back claim at a July 2016 RO hearing.  The record also reflects a Statement of the Case (SOC) was promulgated in January 2017 on the issues referenced by the June 2014 NOD except for the low back claim.  The Veteran has not, at this time, perfected an appeal as to the issues addressed in the January 2017 SOC.  Regardless, no SOC appears to have been promulgated on the low back claim.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

The Board further notes that the low back claim is inextricably intertwined with the current appellate claim of service connection for a right hip disability.  In pertinent part, competent medical evidence of record, to include the opinion expressed by an April 2016 VA examiner, which reflects the Veteran's current right hip pain is due to his low back disability as opposed to being a separate and distinct disability.  Moreover, an April 2015 VA examiner expressed a competent medical opinion that the current low back disability is etiologically related to active service, as did a September 2016 private medical opinion.  Consequently, the Board finds that it must defer adjudication of the right hip claim until an SOC has been promulgated as to the low back claim.

Similarly, the record reflects the Veteran submitted a timely NOD in March 2017 with respect to a January 2017 rating decision's assignment of May 2, 2016, effective date for the establishment of service connection for PTSD.  No SOC has, as yet, been promulgated on this issue.  Therefore, a remand is required for the promulgation of an SOC on this issue.

The Board also observes that resolution of the aforementioned low back, right hip, and earlier effective date claims may affect whether the Veteran is entitled to a TDIU.  As these issues are inextricably intertwined, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been completed.  

Inasmuch as a remand is otherwise required in this case, the Veteran should be provided with the opportunity to present additional evidence in support of his right hip and TDIU claims; and all recent medical treatment records pertinent to these claims should be requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his attorney with a Statement of the Case (SOC) as to the issues of entitlement to service connection for a low back disability; and an effective date earlier than May 2, 2016, for the establishment of service connection for PTSD.  The Veteran should be advised of the time period in which to perfect an appeal as to these claims.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his right hip, and for his service-connected disabilities, since December 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right hip symptomatology; as well as the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After completing any additional development deemed necessary, readjudicate the right hip and TDIU claims on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC on these claims in January 2017, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


